Exhibit 10(r)

﻿

﻿

CHANGE OF CONTROL SEVERANCE AGREEMENT

﻿

﻿

THIS AGREEMENT (“Agreement”) is made on this 14th day of February, 2006 (the
“Effective Date”) between WD-40 COMPANY (hereinafter the “Company”) and GEOFF J.
HOLDSWORTH (hereinafter the “Executive”).

﻿

RECITALS:

Whereas, the Company has determined that the Executive is among that group of
key managers whose services and participation in management may be critical in
any period of transition, such as at the time of any change in control of the
Company or in the face of any proposed corporate reorganization or acquisition,
friendly or hostile, affecting the Company.  Accordingly, the board of directors
of the Company (the “Board”) has determined that it is appropriate and in the
best interests of the Company and its stockholders that provisions be made to
encourage the Executive’s continued attention and undistracted dedication to the
Executive’s duties in the potentially disturbing circumstances of a possible
change in control of the Company, by providing the Executive with some degree of
personal financial security under such circumstances.

﻿

NOW THEREFORE, the parties agree as follows:

1.Change in Control:  For purposes of this Agreement, Change in Control shall
mean: 

(a) the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”), of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 30% or more of either (i)
the then-outstanding shares of common stock of the Company (the “Outstanding
Company Common Stock”) or (ii) the combined voting power of the then-outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
the following acquisitions shall not constitute a Change in Control:  (A) any
acquisition directly from the Company (excluding an acquisition by virtue of the
exercise of a conversion privilege), (B) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company or (C) any acquisition by any corporation
pursuant to a reorganization, merger or consolidation, if, following such
reorganization, merger or consolidation, the conditions described in subclauses
(i), (ii) and (iii) of subparagraph (c) of this sentence are satisfied; or

(b) if individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least two-thirds of the directors
then constituting the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of either an actual or threatened election contest subject to Rule 14a-11
of Regulation 14A promulgated under the Exchange Act or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board; or

(c) approval by the stockholders of the Company of a reorganization, merger or
consolidation, unless following such reorganization, merger or consolidation (i)
more than 60% of, respectively, the then-outstanding shares of common stock of
the corporation resulting from such reorganization, merger or consolidation and
the combined voting power of the then outstanding voting securities of such
corporation entitled to vote generally in the election of directors is then
beneficially owned, directly or indirectly, by all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such reorganization, merger, or consolidation in
substantially the same proportions as their ownership, immediately prior to such
reorganization, merger or consolidation, of the Outstanding Company Common Stock
and Outstanding Company Voting Securities, as the case may be (for purposes of
determining whether such percentage test is satisfied, there shall be excluded
from the number of shares and voting securities of the resulting corporation
owned by the Company's stockholders, but not from the total number of
outstanding shares and voting securities of the resulting corporation, any
shares or voting securities received by any such stockholder in respect of any
consideration other than shares or voting securities of the Company); (ii) no
Person (excluding the Company, any employee benefit plan (or related trust) of
the Company, any qualified employee benefit plan of such corporation resulting
from such reorganization, merger or consolidation and any Person beneficially
owning, immediately prior to such reorganization, merger or consolidation,
directly or indirectly, 20% or more of the Outstanding Company Common Stock or
Outstanding Company Voting Securities, as the case may be) beneficially owns,
directly or indirectly, 30% or more of, respectively, the then-outstanding
shares of common stock of the corporation resulting from such reorganization,
merger or consolidation or the combined voting power of the then-



 

 

--------------------------------------------------------------------------------

 

outstanding voting securities of such corporation entitled to vote generally in
the election of directors; and (iii) at least a majority of the members of the
board of directors of the corporation resulting from such reorganization, merger
or consolidation were members of the Incumbent Board at the time of the
execution of the initial agreement providing for such reorganization, merger or
consolidation; or

(d)(i) approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company or (ii) the first to occur of (A) the sale or other
disposition (in one transaction or a series of related transactions) of all or
substantially all of the assets of the Company, or (B) the approval by the
stockholders of the Company of any such sale or disposition, other than, in each
case, any such sale or disposition to a corporation, with respect to which
immediately thereafter, (1) more than 60% of, respectively, the then-outstanding
shares of common stock of such corporation and the combined voting power of the
then-outstanding voting securities of such corporation entitled to vote
generally in the election of directors is then beneficially owned, directly or
indirectly, by all or substantially all of the individuals and entities who were
the beneficial owners, respectively, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities immediately prior to such sale or other
disposition in substantially the same proportion as their ownership, immediately
prior to such sale or other disposition, of the Outstanding Company Common Stock
and Outstanding Company Voting Securities, as the case may be (for purposes of
determining whether such percentage test is satisfied, there shall be excluded
from the number of shares and voting securities of the transferee corporation
owned by the Company’s stockholders, but not from the total number of
outstanding shares and voting securities of the transferee corporation, any
shares or voting securities received by any such stockholder in respect of any
consideration other than shares or voting securities of the Company); (2) no
Person (excluding the Company, any employee benefit plan (or related trust) of
the Company, any qualified employee benefit plan of such transferee corporation
and any Person beneficially owning, immediately prior to such sale or other
disposition, directly or indirectly, 20% or more of the Outstanding Company
Common Stock or Outstanding Company Voting Securities, as the case may be)
beneficially owns, directly or indirectly, 30% or more of, respectively, the
then-outstanding shares of common stock of such transferee corporation and the
combined voting power of the then-outstanding voting securities of such
transferee corporation entitled to vote generally in the election of directors;
and (3) at least a majority of the members of the board of directors of such
transferee corporation were members of the Incumbent Board at the time of the
execution of the initial agreement or action of the board providing for such
sale or other disposition of assets of the Company.

﻿

2.Termination Following a Change in Control: 

(a)The Executive shall be entitled to the compensation provided for in Paragraph
3 if all of the following conditions are satisfied: 

(i)  there is a Change in Control of the Company while the Executive is still an
employee of the Company;

(ii)  the Executive’s employment with the Company is terminated within two years
after the Change in Control; and

(iii)  the Executive's termination of employment is not a result of (A) the
Executive's death; (B) the Executive’s Disability (as defined in subparagraph
2(b) below); (C) the Executive’s Retirement (as defined in subparagraph 2(c)
below); (D) the Executive's termination by the Company for Cause (as defined in
subparagraph 2(d) below); or (E) the Executive’s decision to terminate
employment other than for Good Reason (as defined in subparagraph 2(e)
below).  Notwithstanding the foregoing, if a Change of Control occurs and if the
Executive's employment with the Company is terminated prior to the date on which
the Change of Control occurs, and if it is reasonably demonstrated by the
Executive that such termination of employment (i) was at the request of a third
party who has taken steps reasonably calculated to effect a Change of Control or
(ii) otherwise arose in connection with or in anticipation of a Change of
Control, then the Executive shall be entitled to the compensation provided for
in Paragraph 3.

(b)  If, as a result of the Executive’s incapacity due to physical or mental
illness, the Executive shall have been unable, with or without a reasonable
accommodation, to perform the Executive’s duties with the Company on a full time
basis for six months and if, within 30 days after a Notice of Termination (as
defined in subparagraph 2(f)) is thereafter given by the Company, the Executive
shall not have returned to the full time performance of the Executive's duties,
the Company may terminate the Executive's employment for “Disability”.

(c)  The term “Retirement” as used in this Agreement shall mean termination by
the Company or the Executive of the Executive’s employment under circumstances
whereby the Executive is otherwise entitled to receive benefits payable under
the presently existing Supplemental Retirement Benefit Plan entered into between
the Company and the Executive or such other nonqualified retirement benefit plan
providing substantially similar benefits.

(d)  The Company may terminate the Executive's employment for Cause before or
after a Change in Control.  For purposes of this Agreement only, “Cause” shall
mean:  (i) the Executive’s commission of acts subject to prosecution as a felony
involving moral turpitude; (ii) the Executive’s material breach of fiduciary
duty as an executive officer of the Company which has resulted, or is likely to
result, in material economic damage to the Company; or (iii) the Executive’s
willful gross misconduct or willful gross neglect of duties (other than any such
neglect resulting from the Executive's incapacity due to physical or mental
illness or any such neglect after the issuance



 

 

--------------------------------------------------------------------------------

 

of a Notice of Termination by the Executive for Good Reason, as such terms are
defined in subparagraphs (e) and (f) below and as they may apply under this
Paragraph 2); provided that no act or failure to act by the Executive will
constitute “Cause” under clause (ii) if the Executive believed in good faith
that such act or failure to act was in the best interest of the Company.

Any termination of the Executive’s employment by the Company for Cause shall be
authorized by a vote of at least a majority of the independent members of the
Board (as they may be determined by the Board from time to time) within 12
months of a majority of such independent members of the Board having actual
knowledge of the event or circumstances providing a basis for such
termination.  In the case of clauses (i) and (ii) of the second sentence of this
subparagraph (d), the Executive shall be given notice by the Board specifying in
detail the particular act or failure to act on which the Board is relying in
proposing to terminate the Executive for Cause and offering the Executive an
opportunity, on a date at least 14 days after receipt of such notice, to have a
hearing, with counsel, before a majority of the independent members of the
Board, including each of the members of the Board who authorized the termination
for Cause.  The Executive shall not be terminated for Cause if, within 30 days
after the date of the Executive’s hearing before the Board (or if the Executive
waives a hearing, within 30 days after receiving notice of the proposed
termination), the Executive has corrected the particular act or failure to act
specified in the notice given under clause (ii) of the second sentence of this
subparagraph (d), and by so correcting such act or failure to act the Executive
has reduced the economic damage the act or failure to act has allegedly caused
the Company to a level which is no longer material or has eliminated the
probability that such act or failure to act is likely to result in material
economic damage to the Company.  No termination for Cause shall take effect
until the expiration of the correction period described in the preceding
sentence and the determination by a majority of the independent members of the
Board that the Executive has failed to correct the act or failure to act in
accordance with the terms of the preceding sentence.  Other than as specified
herein, the decision of a majority of the independent members of the Board of
Directors with respect to any determination of the grounds for termination of
the Executive’s employment for Cause shall be binding absent evidence of bad
faith or manifest injustice.

(e)  The Executive may terminate the Executive’s employment for Good Reason at
any time following a Change in Control.  For purposes of this Agreement, “Good
Reason” shall mean, after any Change in Control and without the Executive’s
express written consent, any of the following:

(i)  a significant diminution in the Executive's duties and responsibilities, or
the assignment to the Executive by the Company of duties inconsistent with the
Executive's position, duties, responsibilities or status with the Company
immediately prior to a Change in Control of the Company, or any removal of the
Executive from or any failure to re-elect the Executive to any of such
positions, except in connection with the termination of employment for
Disability, Retirement or Cause or as a result of the Executive’s death or by
the Executive other than for Good Reason;

(ii)  a reduction by the Company in the Executive’s annual rate of base salary
as in effect immediately prior to a Change of Control or the Company’s failure
to increase (within 12 months of the Executive’s last adjustment in annual rate
of base salary) the Executive's annual rate of base salary after a Change in
Control of the Company in an amount which at least equals, on a percentage
basis, the average percentage increase in the annual rate of base salary most
recently or then currently being effected for all other executive officers of
the Company;

(iii)  (A) any failure by the Company to continue in effect any benefit plan or
arrangement (including, without limitation, medical, dental, and other
established benefit plans (“Welfare Benefit Plans”), group life insurance and
retirement plans) in which the Executive is participating at the time of a
Change in Control of the Company (all hereinafter referred to as “Benefit
Plans”) unless the Executive receives benefits through another plan or
arrangement providing the Executive with benefits, when considered in the
aggregate, that are no less favorable than the benefits under all Benefit Plans
available to the Executive at the time of a Change in Control, or (B) the taking
of any action by the Company which would adversely affect the Executive’s
participation in or materially reduce the Executive’s benefits under the Benefit
Plans or otherwise deprive the Executive of any material fringe benefit or
perquisite of office enjoyed by the Executive at the time of a Change in Control
of the Company considered in the aggregate with all benefits so provided to the
Executive;

(iv)  (A) any failure by the Company to continue in effect any incentive plan or
arrangement (including, without limitation, the Company’s incentive bonus and
contingent bonus arrangements and credits and the right to receive performance
awards and similar long and short-term incentive compensation benefits) in which
the Executive is participating at the time of a Change in Control of the Company
(hereinafter referred to as “Incentive Plans”), (B) the taking of any action by
the Company which would adversely affect the Executive’s participation in any
such Incentive Plan or reduce the Executive’s benefits under any such Incentive
Plan, unless in the case of either subclause (A) or (B) above, there is
substituted a comparable plan or program that is economically equivalent, in
terms of the benefit offered to the Executive, to the Incentive Plan being
altered, reduced, affected or ended, or (C) any failure by the Company with
respect to any fiscal year to make an award to the Executive pursuant to each
such Incentive Plan or such substituted comparable plan or program in accordance
with its terms or otherwise in a manner consistent with awards or benefits
provided to other executive officers of the Company;

(v)  (A) any failure by the Company to continue in effect any plan or
arrangement to receive securities of the Company (including, without limitation,
the Company's stock option plans and other equity incentive



 

 

--------------------------------------------------------------------------------

 

plans as authorized by the Board for the senior executive officers) in which the
Executive is participating at the time of a Change in Control of the Company
(hereinafter referred to as “Securities Plans”), or the taking of any action by
the Company which would adversely affect the Executive's participation in or
materially reduce the Executive’s benefits under any such Securities Plan or (B)
any failure by the Company in any fiscal year to grant stock options, stock
appreciation rights or securities awards to the Executive pursuant to such
Securities Plans or otherwise in a manner consistent with awards or grants
provided to other executive officers of the Company; and provided further that
the material terms and conditions of such stock options, stock appreciation
rights, and securities awards granted to the Executive after the Change in
Control (including, but not limited to, the exercise price, vesting schedule,
period and methods of exercise, expiration date, forfeiture provisions and other
restrictions) are substantially similar to the material terms and conditions of
the stock options, stock appreciation rights, and securities awards granted to
the Executive under the Securities Plans immediately prior to the Change in
Control of the Company;

(vi)  a relocation of the Company’s principal executive offices to a location
more than 100 miles outside of San Diego, California, or the Executive’s
relocation more than 100 miles from the location at which the Executive
performed the Executive's duties prior to a Change in Control of the Company,
except for required travel by the Executive on the Company’s business to an
extent substantially consistent with the Executive’s business travel obligations
at the time of a Change in Control of the Company;

(vii)  any failure by the Company to provide the Executive with the number of
annual paid vacation days to which the Executive is entitled for the year in
which a Change in Control of the Company occurs;

(viii)  any material breach by the Company of any provision of this Agreement;

(ix)  any failure by the Company to obtain the assumption of this Agreement by
any successor or assign of the Company;

(x)  the Company or its successor no longer is required to have its common stock
registered pursuant to Section 12(b) or 12(g) of the Securities Exchange Act of
1934, as amended; or

(xi)  any purported termination of the Executive’s employment by the Company
pursuant to subparagraphs 2(b), 2(c) or 2(d) which is not effected pursuant to a
Notice of Termination satisfying the requirements of subparagraph 2(f) below
(and, if applicable, subparagraph 2(d) above), and for purposes of this
Agreement, no such purported termination shall be effective.

For purposes of this subparagraph (e), an isolated, immaterial, and inadvertent
action not taken in bad faith by the Company in violation of clauses (i) - (v),
(vii) or (xi) of this subparagraph that is remedied by the Company promptly
after receipt of notice thereof given by the Executive shall not be considered
Good Reason for the Executive’s termination of employment with the Company.  In
the event the Executive terminates the Executive’s employment for Good Reason
hereunder, then notwithstanding that the Executive may also be considered
retired for purposes of Benefit Plans (other than the Supplemental Retirement
Benefit Plan or other non-qualified plan providing similar benefits), Incentive
Plans or Securities Plans, the Executive shall be deemed to have terminated
employment for Good Reason for purposes of this Agreement.

(f)  Any termination of the Executive’s employment by the Company pursuant to
subparagraphs 2(b), 2(c) or 2(d), or by the Executive pursuant to subparagraph
2(e) above, shall be communicated by a Notice of Termination to the other party
hereof.  For purposes of this Agreement, a “Notice of Termination” shall mean a
written notice which shall indicate those specific termination provisions in
this Agreement relied upon and which sets forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated.  For purposes of this Agreement, no
such purported termination by the Company shall be effective without such Notice
of Termination.

(g)  “Date of Termination” shall mean (i) if the Executive’s employment is
terminated by the Company for Disability, 30 days after Notice of Termination is
given to the Executive (provided that the Executive shall not have returned to
the performance of the Executive’s duties on a full time basis during such 30
day period), (ii) if the Executive’s employment is terminated by the Executive
for Good Reason, the date specified in the Notice of Termination, and (iii) if
the Executive’s employment is terminated by the Company for any other reason,
the date on which a Notice of Termination is given; provided, however, that if
within 30 days after any Notice of Termination is given to the Executive by the
Company, the Executive notifies the Company that a dispute exists concerning the
termination, the Date of Termination shall be a date no earlier than the date on
which the Notice of Termination is given, but otherwise, if the termination is
to be effective, as of the date so determined, whether by mutual written
agreement of the parties or upon final judgment, order or decree of a court of
competent jurisdiction.

﻿

3.Severance Compensation Upon Termination of Employment Following a Change in
Control: 

(a)  If, pursuant to subparagraph 2(a), the Executive is entitled to the
compensation provided for in this Paragraph 3, then, subject to the provisions
of Paragraph 7 below, the Company shall pay to the Executive in a lump sum cash
payment, the following:

(i)  the Change in Control Severance Amount as defined in subparagraph 3(b)
below within five days following, but not earlier than, the sixth month
anniversary of the Date of Termination; plus

(ii)  the Executive’s earned but unpaid base annual salary through the period
ending on the Date of Termination within the time required by law for the
payment of wages upon termination of employment; plus





 

 

--------------------------------------------------------------------------------

 

(iii)  interest, if any, on the amounts payable pursuant to clauses (i) and (ii)
above calculated from the Date of Termination until paid (including interest
calculated for the six month period from the Date of Termination to the date of
payment pursuant to clause (i) or from the Date of Termination to the date of
payment pursuant to clause (ii) if not paid when due) at a rate equal to the
prime rate as published in the Wall Street Journal on the Date of Termination
plus three percentage points, compounded annually. 

(b)  “Change in Control Severance Amount” shall mean an amount equal to the sum
of (i) two times the greater of (A) the Executive’s base annual salary in effect
as of the Date of Termination or (B) the average of the Executive’s base annual
salary paid for the five fiscal years ending prior to the Date of Termination,
plus (ii) two times the greater of (A) the annual cash bonus awarded by the
Board to the Executive with respect to the Company's most recent fiscal year
ending prior to the Date of Termination or (B) the average of the annual cash
bonus amounts awarded by the Board to the Executive with respect to the
Company's most recent five fiscal years ending prior to the Date of Termination.

(c)If, pursuant to subparagraph 2(a), the Executive is entitled to the
compensation provided in this Paragraph 3, then the Executive will be entitled
to continued participation in all Welfare Benefit Plans (as defined in
subparagraph 2(e)(iii) above) in which the Executive was participating on the
Date of Termination, such continued participation to be at Company cost and
otherwise on the same basis as Company employees generally, until the earlier of
(i) the date, or dates, the Executive receives equivalent coverage and benefits
under the plans and programs of a subsequent employer (such coverages and
benefits to be determined on a coverage-by-coverage or benefit-by-benefit basis)
or (ii) two years from the Date of Termination; provided (A) if the Executive is
precluded from continuing participation in any Welfare Benefit Plan as provided
in this sentence, the Executive shall be paid, in a lump sum cash payment,
within 30 days following the date it is determined the Executive is unable to
participate in any Welfare Benefit Plan, the after-tax economic equivalent of
the benefits provided under the plan or program in which the Executive is unable
to participate for the period specified in this sentence, and (B) the economic
equivalent of any benefit foregone shall be deemed to be the lowest cost that
would be incurred by the Executive in obtaining such benefit (including family
or dependent coverage, if applicable) on an individual basis.  The Executive
shall be eligible for group health plan continuation coverage under and in
accordance with the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended, when the Executive ceases to be eligible for continued participation in
the Company's group health plan under this subparagraph (c).

﻿

4.Company Right to Terminate Employment With or Without Cause; No Obligation of
Executive to Mitigate Damages; No Effect On Other Contractual Rights:

(a)Notwithstanding anything to the contrary herein, the Executive shall serve
the Company at the pleasure of the Board and the Board may terminate the
Executive’s employment at any time, with our without Cause subject to the
Executive’s right to payment of the severance compensation provided for herein,
if applicable.  The Executive hereby acknowledges that this agreement does not
guarantee continued employment with the Company for any period of time and upon
termination of the Executive’s employment, the Executive shall have no claim for
compensation or other benefits pursuant to this agreement except as specifically
set forth herein following a Change of Control.

(b)  The Executive shall not be required to mitigate damages or the amount of
any payment provided for under this Agreement by seeking other employment or
otherwise, nor shall the amount of any payment provided for under this Agreement
be reduced by any compensation earned by the Executive as the result of
employment by another employer after the Date of Termination or otherwise.

(c)  The provisions of this Agreement, and any payment provided for hereunder,
shall not reduce any amounts otherwise payable, or in any way diminish the
Executive’s existing rights, or rights which would accrue solely as a result of
the passage of time, under any Benefit Plan, Incentive Plan or Securities Plan,
or other contract, plan or agreement with or of the Company.

﻿

5.Options, Securities Awards, And Incentive Awards:

(a)  In the event of a Change in Control of the Company, then notwithstanding
the terms and conditions of any Securities Plan or other plan, agreement or
arrangement, (i) if any Securities Plan will not be continued as to the
securities of the Company or as to substantially equivalent publicly traded
securities of the Company or any successor entity, or (ii) if the Executive’s
employment is terminated and the Executive is entitled to the compensation
provided for in Paragraph 3, then the Company agrees to accelerate, vest, and
make immediately exercisable in full all unexercisable installments of all
options to acquire securities of the Company, to vest all unvested awards of
securities of the Company and to waive any resale or other restrictions or
rights of repurchase applicable to securities underlying such options or
applicable to awards of securities of the Company in each case, which are held
by the Executive on the date of such Change in Control, including without
limitation any options or securities obtained by the Executive pursuant to any
Securities Plan or securities obtained by the Executive pursuant to any
discontinued Incentive Plan (as defined in subparagraph 2(e)) to the extent that
the Executive may not otherwise be able to realize the expected benefits thereof
upon continued employment by the Company or a publicly traded successor entity.





 

 

--------------------------------------------------------------------------------

 

(b)  If the provisions of subparagraph (a) of this Paragraph 5 are applicable
with respect to any Securities Plan within six (6) months following a Change in
Control, any options or securities obtained by the Executive pursuant to the
discontinued Securities Plan or securities obtained by the Executive pursuant to
any Incentive Plan as described in subparagraph (a) shall have a limited right
of surrender allowing the Executive to surrender such options or securities
within the 30 day period following the date on which the provisions of
subparagraph (a) first become applicable and to receive a cash payment in
exchange for the surrender of such options or securities.  The amount of such
payment shall be equal to the sum of (i) the product of the number of securities
obtained by the Executive pursuant to such Securities Plan or Incentive Plan
multiplied by the greater of (x) the fair market value of the securities of the
Company on the date prior to the Change in Control or (y) the per share price
paid to shareholders in connection with such Change in Control (alternatively,
the “Securities Price”) and (ii) the product of (a) the number of securities
covered by options multiplied by (b) the positive amount, if any, equal to the
Securities Price minus the exercise price.  Notwithstanding the foregoing, if
any such payment would result in liability under Section 16 of the Exchange Act,
the right of surrender shall commence upon the earliest date it can be exercised
by the Executive without liability and continue for thirty days thereafter.

﻿

6.Termination:  This Agreement shall continue in effect for a period of two (2)
years and shall automatically renew for successive two (2) year periods from the
earlier of (a) the next scheduled termination date, unless the Board provides
the Executive with a notice of non-renewal at least 6 months before the next
scheduled termination date, or (b) the effective date of a Change of Control.

7.Adjustment Related to Application of Excise Tax:  If the Executive is entitled
to receive the compensation provided for in Paragraph 3 and any payment received
or to be received by the Executive is or will be subject to the tax (the “Excise
Tax”) imposed by Section 4999 of the Internal Revenue Code of 1986, as amended
(the “Code”), the adjustment set forth in subparagraph (a) shall be made to the
payments provided for in Paragraph 3 above.

(a)If the present value of all benefits and payments to the Executive included
in the determination of “parachute payments” pursuant to Section 280G(b)(2) of
the Code received by or to be received by the Executive (the “Parachute
Payments”) is equal to or exceeds 3 times the “base amount” with respect to the
Executive as determined pursuant to Section 280G(b)(3) of the Code (the “Base
Amount”), then the amount payable to the Executive pursuant to Paragraph 3 above
shall be reduced so that the present value of the Parachute Payments is equal to
3 times the  Base Amount minus the sum of One Hundred Dollars ($100.00.)

(b)It is the intention of the parties to this Agreement that the compensation
payable to the Executive pursuant to this Agreement contingent upon a Change of
Control of the Company will not result in any “excess parachute payment” to the
Executive as determined under Section 280G(b) of the Code or application of the
Excise Tax to any such excess parachute payment. The provisions of this
Paragraph 7 shall be applied so as to carry out the parties’ intention with
respect to such tax treatment.  Each party agrees to take such action as may be
necessary or appropriate to carry out the provisions of this Paragraph 7 and to
cooperate with the other as to all required determinations, including the
payment or return of any payment determined to be due to the Executive or to the
Company, respectively.  The Company shall pay all costs of accounting to assure
compliance with the intent of this Paragraph 7.

﻿

8.Successors:  The Company will require any successor or assign (whether direct
or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company, by agreement in
form and substance satisfactory to the Executive, expressly, absolutely and
unconditionally to assume and agree to perform this Agreement in the same manner
and to the same extent that the Company would be required to perform it if no
such succession or assignment had taken place.  Any failure of the Company to
obtain such agreement prior to the effectiveness of any such succession or
assignment shall be a material breach of this Agreement and shall entitle the
Executive to terminate the Executive’s employment for Good Reason and receive
the compensation provided for in Paragraph 3 above.  As used in this Agreement,
“Company” shall mean the Company as hereinbefore defined and any successor or
assign to its business and/or assets as aforesaid which executes and delivers
the agreement provided for in this Paragraph 8 or which otherwise becomes bound
by all the terms and provisions of this Agreement by operation of law.

﻿

9.Survivorship:  The respective rights and obligations of the parties hereunder
shall survive any termination of this Agreement to the extent necessary to the
intended preservation of such rights and obligations and to the extent that any
performance is required following termination of this Agreement.

﻿

10.Notices:  Any notice, request, demand or other communication required or
permitted hereunder shall be deemed to be properly given when personally served
in writing, when deposited in the United States mail, postage prepaid, or when
communicated to a public telegraph company for transmittal, addressed to the
Company at its head office location or the Executive at the Executive’s last
known address.  Either party may change its address by written notice in
accordance with this paragraph.

﻿





 

 

--------------------------------------------------------------------------------

 

11.Benefit of Agreement:  This Agreement shall inure to the benefit of and be
enforceable by the Executive’s personal and legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.  If the
Executive should die while any amounts are still payable to the Executive
hereunder, all such amounts, unless otherwise provided herein, shall be paid in
accordance with the terms of this Agreement to the Executive's devisee, legatee
or other designee or, if there be no such designee, to the Executive’s estate.

﻿

12.Applicable Law:  Except to the extent governed by the laws of the United
States, this Agreement is to be governed by and construed under the laws of the
State of California.

﻿

13.Captions and Paragraph Headings:  Captions and paragraph headings used herein
are for convenience only and are not a part of this Agreement and shall not be
used in the interpretation of this Agreement.

﻿

14.Invalid Provisions:  Should any provision of this Agreement for any reason be
declared invalid, void or unenforceable by a court of competent jurisdiction,
the validity and binding effect of any remaining portion shall not be affected,
and the remaining portions of this Agreement shall remain in full force and
effect as if this Agreement had been executed with said provision eliminated.

﻿

15.Entire Agreement:  This Agreement contains the entire agreement of the
parties.  It supersedes any and all other agreements, either oral or in writing,
between the parties hereto with respect to the matters covered herein. and
specifically, the Employment Agreement between the Company and the Executive
dated 9th day of July, 2001 is terminated as of the Effective Date of this
Agreement.  Each party to this Agreement acknowledges that no representations,
inducements, promises, or agreements, oral or otherwise, have been made by any
party, or anyone acting on behalf of any party, which are not embodied herein,
and that no other agreement, statement, or promise relating to the matters
covered herein and not contained in this Agreement shall be valid or
binding.  This Agreement may not be modified or amended by oral agreement, but
only by any agreement in writing signed by the Company and the Executive.

﻿

16.Attorney’s Fees:  If any action, including arbitration, is brought to enforce
this Agreement or to determine the relative rights and obligations of either of
the parties and a ruling is obtained in favor of either party, regardless of
which party institutes the action, the prevailing party will be entitled to
reasonable attorney’s fees.

﻿

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

﻿

﻿

﻿

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

“COMPANY”

 

 

 

 

“EXECUTIVE”

﻿

 

 

 

 

 

WD-40 COMPANY

 

 

 

 

 

﻿

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By

 

/s/ GARRY O. RIDGE

 

 

 

 

/s/ GEOFF J. HOLDSWORTH

 

 

GARRY O. RIDGE, President & CEO

 

 

 

 

GEOFF J. HOLDSWORTH, Executive

﻿

 

 

 

 

 

 

 

 

 

 

 

 

 

By

 

/s/ MARIA M. MITCHELL

 

 

 

 

 

 

 

 

 

MARIA M. MITCHELL, Secretary

 

 

 

 

 

 

 

﻿



 

 

--------------------------------------------------------------------------------